Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions

1.	Applicant elects to prosecute the claims corresponding to Species I, claims 1-5, without traverse is acknowledged.

2.	Claims 6-9 are withdrawn.


Claim Rejections - 35 USC §103


3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sony Corp. (WO 2019/142404, hereinafter “Sony”; provided by the Applicant’s IDS filed on 02/04/2022) in view of Itsherpa Co Ltd. (JP 2016/125936, hereinafter “Itsherpa”; provided by the Applicant’s IDS filed on 02/04/2022).

Consider claim 1, Sony teaches a management server for managing a plurality of communication devices, the management server comprising: a communication interface configured to receive information indicating at least one of a position or acceleration detected by each of the plurality of communication devices (page 5 [0024] and pages 10-11 [0051]); and a processor configured to manage a position information list including installation position information for each of the plurality of communication devices, based on the information received by the communication interface (page 15 [0074]), wherein the processor is configured to, in a case that a collection mode for collecting at least one of the plurality of communication devices is configured (pages 12-13 [0062]).
Sony does not explicitly show that in response to determining that a target communication device for the collection mode has moved, update the position information list to delete the installation position information corresponding to the target communication device, and in response to determining that the target communication device has been stationary after moving, keep the position information list without updating the position information list.
In the same field of endeavor, Itsherpa teaches in response to determining that a target communication device for the collection mode has moved, update the position information list to delete the installation position information corresponding to the target communication device (page 7 [0050]-[0051] and page 9 [0067]), and in response to determining that the target communication device has been stationary after moving, keep the position information list without updating the position information list (page 9 [0070]-[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, in response to determining that a target communication device for the collection mode has moved, update the position information list to delete the installation position information corresponding to the target communication device, and in response to determining that the target communication device has been stationary after moving, keep the position information list without updating the position information list, as taught by Itsherpa, in order to provide a position information notification system configured to notify a third person about position information of an electronic device, in an easy to understand manner, while efficiently reducing power consumption of the electronic device.

Consider claim 2, Itsherpa further teaches wherein the processor is configured to, in a case that the collection mode is not configured, in response to determining that a communication device of the plurality of communication devices has been stationary after moving, update the position information list to add position information indicating a position of the communication device in a stationary state, as the installation position information (page 7 [0050]-[0051] and page 9 [0067]).

Consider claim 3, Sony further teaches wherein the processor is configured to transmit, to the target communication device via the communication interface, an indication to cause the target communication device to start outputting at least one of sound or light when the collection mode is configured (page 10 [0049]).

Consider claim 4, Sony further teaches wherein the processor is configured to, in a case that the collection mode is configured, in response to determining that the target communication device has moved, transmit, to the target communication device via the communication interface, an indication to cause the target communication device to terminate output of at least one of the sound or the light (page 10 [0049]).

Consider claim 5, Sony further teaches wherein the processor is configured to, in a case that the collection mode is configured, group, based on the position information list, target communication devices out of a plurality of the target communication devices for the collection mode into a group, the target communication devices being within a predetermined distance from each other, and cause the group to be displayed on a display in an identifiable display manner (page 11 [0084]-[0085]).

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649